DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
Claims pending: 1-11
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A

Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,798,445 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim(s) 1-11 of the instant application is fully encompassed by the combination of Claim(s) 1-10 except for scheduling of one or more media items in proximate or adjacent broadcast slots, and scheduling of one or more media items within said slot features of the instant application, claims 1-10 is silent to scheduling of one or more media items in proximate or adjacent broadcast slots, and scheduling of one or more media items within said slot.  (US pub: 20060013556) to (Polinski) Polinski teaches commercial information and guide herein the commercials that are duplicates during a movie are suppressed and only one version played back, which reads on (dependent on scheduling of one or more media items in proximate or adjacent broadcast slots, and scheduling of one or more media items within said slot) (P. 158). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claims 1-10 by dependent on scheduling of one or more media items in proximate or adjacent broadcast slots, and scheduling of one or more media items within said slot as taught by Polinski in order to help organize commercials.
Allowance of application claims 1-11 would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1-10. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 8, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US pub: 20050283796) to (Flickinger) in view of (US pub: 20020083443) to (Eldering).
Regarding claim(s) 1, 4,  Flickinger teach a system for addressable and program independent advertising during programs, wherein the system use viewer profile that’s generated and stored to help determine and generate a schedule of advertisements to be inserted into the avails of the programming, which reads on (generating or updating avail schedule data relating to slot). The correlation(s) might be to match viewer profile with AD profile, for determination of suitability and generation of Ad schedule (selectively scheduling a plurality of media items to a programming slot in a program break, scheduling of media items to slot is subject to one or more constraints applicable to respective attributes of media items and to avail schedule data). (P. 8, 35-36, 40)
Flickinger teach HE and/or STB comprise of a processor which processes software instruction which are implemented to help select the appropriate Ads for the program/movie, reads on (non-transient computer readable medium containing program instructions for selectively scheduling a plurality of media items to a programming slot in a program break, such 
Flickinger fails to specifically teach output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of plurality of media items to program slot.
Eldering teaches an advertisement distribution system for targeting advertisement in television, wherein if the insert ads cannot be played then play the default ads to the subscriber until the ad insertion can be available, which reads on (output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of plurality of media items to program slot). (P. 60, 91)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger by output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of plurality of media items to program slot as taught by Eldering in order to use additional bandwidth and storage capability of the STB to better target Ads to subscribers.

Regarding claim(s) 5, Flickinger teach a system for addressable and program independent advertising during programs, wherein the system use viewer profile that’s generated and stored to help determine and generate a schedule of advertisements to be inserted into the avails of the programming, which reads on (generate or update avail schedule data relating to slot according to one or more of media items scheduled to slot). The correlation(s) might be to match viewer profile with AD profile, for determination of suitability 
The portion of the system that generates the schedule of advertisements to be inserted in the avails of programming reads on (avail schedule generator and updater).
Flickinger fails to specifically teach output a linear one of media items in said slot if no other one of media items is selected , scheduling linear one of plurality of media items to program slot.
Eldering teaches an advertisement distribution system for targeting advertisement in television, wherein if the insert ads cannot be played then play the default ads to the subscriber until the ad insertion can be available, which reads on (output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of plurality of media items to program slot). (P. 60, 91) the portion of the system that schedules the linear one of plurality of media items to the programming slot, reads on (scheduler).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger by output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of plurality of media items to program slot as taught by Eldering in order to use additional bandwidth and storage capability of the STB to better target Ads to subscribers.

Regarding claim(s) 8, Flickinger teach a system for addressable and program independent advertising during programs, wherein the system use viewer profile that’s generated and stored to help determine and generate a schedule of advertisements to be inserted into the avails of the programming, which reads on (scheduling a plurality of media items to each corresponding programming slot in each program break). The correlation(s) might be to match viewer profile with AD profile, for determination of suitability and generation of Ad schedule (subject to one or more constraints applicable to respective attributes of media items, generate or update avail schedule data relating to slot according slot, selectively schedule a further one or more of media items to slot subject to one or more constraints applicable to respective attributes of media items to avail schedule data). (P. 8, 35-36, 40) The output of the inserted advertisements within the programming at the corresponding program break slots at the viewer display reads on (plurality of media receivers each being arranged to output up to one selected one of plurality of media items each respective plurality of media items for output in the corresponding programming slot). (Fig. 3, P. 8, 10-12, 35-36, 40)The portion of the system that generates the schedule of advertisements to be inserted in the avails of programming reads on (scheduler).
Flickinger fails to specifically teach output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of set of media items to selected one of plurality of slots, and media item transmitting a plurality of media items to a plurality of media receivers.

Eldering teach the Advertisements are transmitted to viewer devices via different methods such as through an AD channel amongst other way (media item transmitting a plurality of media items to a plurality of media receivers). (P. 6, 15, 29, 43, 53-55) 
The portion of the system that schedules the linear one of plurality of media items to the programming slot, reads on (scheduler).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger by output a linear one of media items in said slot if no other one of media items is selected, scheduling linear one of set of media items to selected one of plurality of slots, and media item transmitting a plurality of media items to a plurality of media receivers as taught by Eldering in order to use additional bandwidth and storage capability of the STB to better target Ads to subscribers.

Regarding claim 9, Flickinger in view of Eldering teaches the system, the media item transmitter.
Eldering further teach media item transmitter is a broadcast transmitter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger in view of Eldering by media item transmitter is a broadcast transmitter as taught by Eldering in order to use additional bandwidth and storage capability of the STB to better target Ads to subscribers.

Claim(s) 2-3, 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US pub: 20050283796) to (Flickinger) in view of (US pub: 20020083443) to (Eldering) in view of (US pub: 20060013556) to (Polinski) 
Regarding claim(s) 2, 6, Flickinger in view of Eldering teaches the method, the apparatus, the avail schedule data is dependent on the scheduling of one or more media items.
Flickinger in view of Eldering fails to specifically teach dependent on scheduling of one or more media items in proximate or adjacent broadcast slots.
Polinski teaches commercial information and guide herein the commercials that are duplicates during a movie are suppressed and only one version played back, which reads on (dependent on scheduling of one or more media items in proximate or adjacent broadcast slots) (P. 158)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger in view of Eldering by dependent on scheduling of one 

Regarding claim(s) 3, 7, Flickinger in view of Eldering teaches the method, the apparatus, the avail schedule data is dependent on the scheduling of one or more media items.
Flickinger in view of Eldering fails to specifically teach dependent on scheduling of one or more media items within slot.
Polinski teaches commercial information and guide herein the commercials that are duplicates during a movie are suppressed and only one version played back, which reads on (dependent on scheduling of one or more media items within slot) (P. 158)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger in view of Eldering by dependent on scheduling of one or more media items within slot as taught by Polinski in order to help organize commercials.

Claim(s) 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US pub: 20050283796) to (Flickinger) in view of (US pub: 20020083443) to (Eldering) in view of (US pub: 20100251289) to (Agarwal) 
Regarding claim(s) 10-11, Flickinger in view of Eldering teaches the system, the program transmitter, and program transmitter for transmitting programs to said receivers.
Flickinger in view of Eldering fails to specifically teach program transmitter is a program broadcast transmitter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flickinger in view of Eldering by program transmitter is a program broadcast transmitter as taught by Agarwal in order to provide effective target advertisement.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637. The examiner can normally be reached M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/Primary Examiner, Art Unit 2421